Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,6,11,12,17 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Ball et al (USPGP 2012/0024129).
Regarding Claims 1,11 Ball discloses a system for stringed musical instruments comprising;
a musical instrument 100;  a programmable analog signal processing circuit 204 with a control circuit 212 connected to the analog signal processing circuit 204, and a storage unit 214 connected to the control circuit 212; electro acoustic transducers 202,206,222 being connected to the signal processing circuit 204 through controllable switches 104,106,108,110; setting means 204,104,106,108,110 being connected to the control circuit 212 for continuous or discrete setting of parameters of the musical instrument 100, wherein the storage 214 of the control circuit 212 is configured for storing at least one set of setup parameters for the musical instrument (para. 0037), characterized in that  a communication module 218 with an individual identification information is connected to the control circuit 212 for enabling communication with an external programming device 14 (para. 0039: the programming device 
 the data sent to the musical instrument 100 can be stored in the musical instrument and can be used after the external programming device 14 is disconnected (para. 0039).
	Applicant argues that Ball does not teach a programmable signal processing circuit. However, Ball does teach that the signal processing circuit is in fact programmable (control circuit 212 is a microcontroller which is programmable; see Col. 5, line 6; Col. 5 line 20; Col. 5 line 46; Col. 6 lines 1 and 5; Col. 7 line 49). Applicant’s argument relies on functionality (e.g. equalizing) that is not recited in the claims. 

Regarding Claims 2,12 Ball discloses the communication module is a wireless communication module (WiFi, above), and in the configuration file of the musical instrument 100 the type and other parameter settings of the electro acoustic transducers 202,206,222 and the type and other parameter settings of the setting elements 104,106,108,110 are included (paras. 0037-0039).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball et al (USPGP 2012/0024129).
Regarding Claim 10, Ball (applied here in a similar manner as to claim 1 above) discloses all features claimed but does not explicitly teach that the power supply of electronic components arranged in the musical instrument can be switched to an active operation mode and a very low consumption idle mode.
Official Notice is taken that the switching of an electronic device’s power consumption status between an active operation mode and a very low consumption idle mode would have been notoriously old and well-known in the art. It would have been obvious to one of ordinary skill in the art to adapt the Ball teachings with such teachings, so as to maximize power efficiency as is known in the art of portable electronic devices to be desirable. 



Allowable Subject Matter
Claims 3-5,7-9,13-16,18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herein show further examples of programmable signal processors.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837